IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-41161
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JAVIER ANTONIO TURCIO-SALMERON,

                                            Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-98-CR-351-01
                          - - - - - - - - - -

                             May 26, 1999

Before EMILIO M. GARZA, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Javier Turcio-Salmeron appeals his sentence from his guilty-

plea conviction for being an alien illegally found within the

United States.    Turcio argues that U.S.S.G. § 2L1.2(b)(2) is

unconstitutionally vague and is inapplicable to him because he

was not convicted of an “aggravated felony” as defined by the

guideline.     Because this issue was not raised in the district

court, we review it for plain error only.      See United States v.

Spires, 79 F.3d 464, 465-66 (5th Cir. 1996); see also United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41161
                                 -2-

States v. Knowles, 29 F.3d 947, 950-51 (5th Cir. 1994) (alleged

constitutional error in criminal conviction reviewed for plain

error).    To demonstrate plain error, an appellant must show clear

or obvious error that affects his substantial rights; if he does,

this court has discretion to correct a forfeited error that

seriously affects the fairness, integrity, or public reputation

of judicial proceedings, but is not required to do so.     United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc) (citing United States v. Olano, 507 U.S. 725, 730-35

(1993)).

     Whether the vagueness doctrine applies to sentencing

statutes which merely pertain to “the statutory range [within

which] the guideline sentence will fall” is dubious.     United

States v. Pearson, 910 F.2d 221, 223 (5th Cir. 1990).    As such,

the district court’s enhancement of Turcio’s sentence based on

his aggravated felony which falls under the purview of

§ 1101(a)(43) was not plain error.   Turcio’s substantial rights

are not affected; nor does his sentence reflect adversely on the

fairness, integrity or public reputation of judicial proceedings.

     AFFIRMED.